                                                     Case 5:18-cv-02225-DDP-SHK Document 20 Filed 11/29/18 Page 1 of 4 Page ID #:134



                                                       1   George M. Lee (SBN 172982)
                                                           SEILER EPSTEIN ZIEGLER & APPLEGATE LLP
                                                       2   601 Montgomery Street, Suite 2000
                                                           San Francisco, CA 94111
                                                       3   Phone: (415) 979-0500
                                                           Fax: (415) 979-0511
                                                       4
                                                           Attorneys for Plaintiffs
                                                       5   ARIE VAN NIEUWENHUYZEN,
                                                       6
                                                           THE CALGUNS FOUNDATION,
                                                           FIREARMS POLICY COALITION,
                                                       7   FIREARMS POLICY FOUNDATION,
                                                           SECOND AMENDMENT FOUNDATION, and
                                                       8   MADISON SOCIETY FOUNDATION

                                                       9
                                                      10                             UNITED STATES DISTRICT COURT
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                      11
                                                                                    CENTRAL DISTRICT OF CALIFORNIA

                                                      12
                                                                                             EASTERN DIVISION

                                                      13   ARIE VAN NIEUWENHUYZEN, an                        Case No. 5:18-cv-02225
                                                      14   individual, et al.,
                                  Attorneys at Law




                                                                                                             PLAINTIFFS’ RESPONSE TO ORDER
                                                      15              Plaintiffs,                            TO SHOW CAUSE RE DISMISSAL OF
                                                      16                                                     LACK OF PROSECUTION [DKT. 18];
                                                                                    vs.                      DECLARATION OF COUNSEL
                                                      17
                                                      18   STANLEY SNIFF, in his capacity as
                                                           Sheriff of the County of Riverside, et al.,
                                                      19
                                                      20              Defendants.
                                                      21
                                                      22
                                                                        PLAINTIFFS’ RESPONSE TO ORDER TO SHOW CAUSE
                                                      23
                                                                 I, George M. Lee, declare as follows:
                                                      24
                                                                 1.       I am an attorney at law, in good standing, duly licensed to practice
                                                      25
                                                           law in this State and appear before its courts. I am admitted to practice before the
                                                      26
                                                           Central District of California. I am counsel of record to plaintiffs Arie Van
                                                      27
                                                           Nieuwenhuyzen, et al., in this action. I have personal knowledge of the facts stated
                                                      28
                                                           herein, and if called as a witness could competently testify thereto.

                                                                                                         1
                                                                                    PLAINTIFFS’ RESPONSE TO ORDER TO SHOW CAUSE
                                                     Case 5:18-cv-02225-DDP-SHK Document 20 Filed 11/29/18 Page 2 of 4 Page ID #:135



                                                       1         2.     This declaration is executed in response to the Court’s Order to Show
                                                       2   Cause, issued as a minute order in chambers on November 19, 2018 [Dkt. #18].
                                                       3         3.     This action was filed on October 19, 2018, under 42 U.S.C. § 1983
                                                       4   seeking declaratory and injunctive relief, against Stanley Sniff, who is currently the
                                                       5   sitting Sheriff of Riverside County, the Riverside County Sheriff’s Department,
                                                       6   and the County of Riverside, to remedy their policy of preventing lawful
                                                       7   permanent residents from applying for permits to carry concealed weapons
                                                       8   (CCWs), otherwise available to U.S. Citizens and residents of Riverside County
                                                       9   under state law.
                                                      10         4.     At or near the outset of this action, plaintiffs also filed a motion for
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                      11   preliminary injunction to enjoin defendants from continuing to enforce or abide by
                                                      12   their CCW policy which deprives plaintiff Van Nieuwenhuyzen of rights protected
                                                      13   by the Equal Protection Clause, and the Second Amendment to the United States
                                                      14   Constitution. Hearing on plaintiffs’ motion for preliminary injunction was
                                  Attorneys at Law




                                                      15   originally scheduled for hearing on November 26, 2018.
                                                      16         5.     Defendants Riverside County Sheriff’s Department, and the County of
                                                      17   Riverside were served with the summons, complaint, and the preliminary
                                                      18   injunction motion papers on October 25, 2018. [Dkt. #15, #16]. Defendant Sniff
                                                      19   was served with the papers on October 26, 2018. [Dkt. #14]. However, plaintiffs’
                                                      20   counsel undersigned was unable to get a signed proof of service returned from the
                                                      21   process server until November 15, 2018. By that time, the Court had already taken
                                                      22   the motion for preliminary injunction off-calendar.
                                                      23         6.     On November 15, 2018, the day before defendant Sniff’s response
                                                      24   was due, I was contacted by James E. “Jeb” Brown, Assistant County Counsel for
                                                      25   the County of Riverside, who introduced himself and requested an extension of
                                                      26   time for all defendants to respond to the complaint. Naturally, I agreed to an
                                                      27   extension.
                                                      28


                                                                                                      2
                                                                               PLAINTIFFS’ RESPONSE TO ORDER TO SHOW CAUSE
                                                     Case 5:18-cv-02225-DDP-SHK Document 20 Filed 11/29/18 Page 3 of 4 Page ID #:136



                                                       1         7.     On November 16, 2018, I spoke with Mr. Brown via telephone to
                                                       2   discuss the length of time requested. At that time, Mr. Brown indicated that he
                                                       3   was requesting thirty (30) days to respond to the complaint, in light of the result
                                                       4   from the recent the election, in which Sheriff-Elect Chad Bianco will be replacing
                                                       5   defendant Sniff as Riverside County Sheriff. Counsel anticipated that it may be
                                                       6   difficult to coordinate time to discuss the matter with Sheriff-Elect Bianco. In light
                                                       7   of these circumstances, I agreed to the thirty-day extension of time. Since
                                                       8   December 16, 2018 falls on a Sunday, we agreed that defendants’ responsive
                                                       9   pleadings would be filed on or before December 17, 2018.
                                                      10         8.     On November 20, 2018, the parties entered into a stipulation and
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                      11   submitted a proposed order, extending defendants’ time to respond to the
                                                      12   complaint through December 17, 2018. [Dkt. #17.] On November 26, 2018, this
                                                      13   Court approved of the parties’ stipulation, and ordered an extension of time for
                                                      14   defendants to respond. [Dkt. #19.]
                                  Attorneys at Law




                                                      15         9.     Therefore, the parties have now agreed upon a time for defendants to
                                                      16   respond to the complaint, which the Court has approved and ordered, and plaintiffs
                                                      17   hereby request that the Order to Show Cause be vacated or dismissed.
                                                      18         10.    In addition, plaintiffs are re-filing and serving today their motion for
                                                      19   preliminary injunction, which shall now be heard on Monday, January 7, 2019.
                                                      20   This gives defendants the opportunity to oppose the motion, if they elect to oppose
                                                      21   it, and file any such opposition at the same time that their responsive pleadings are
                                                      22   due, i.e., on or before December 17, 2018.
                                                      23         11.    Therefore, and for the foregoing reasons, and in light of the stipulation
                                                      24   and order extending defendants’ time to file a responsive pleading to plaintiffs’
                                                      25   complaint, plaintiffs respectfully request that the Court vacate or dismiss its Order
                                                      26   to Show Cause issued on November 19, 2018.
                                                      27   //
                                                      28   //


                                                                                                     3
                                                                               PLAINTIFFS’ RESPONSE TO ORDER TO SHOW CAUSE
                                                     Case 5:18-cv-02225-DDP-SHK Document 20 Filed 11/29/18 Page 4 of 4 Page ID #:137



                                                       1        I declare under penalty of perjury that the foregoing is true and correct.
                                                       2
                                                       3   Dated: November 29, 2018            /s/ George M. Lee
                                                                                               GEORGE M. LEE
                                                       4
                                                       5                                       SEILER EPSTEIN ZIEGLER & APPLEGATE LLP
                                                                                               Attorney for Plaintiffs
                                                       6
                                                       7
                                                       8
                                                       9
                                                      10
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                      11
                                                      12
                                                      13
                                                      14
                                  Attorneys at Law




                                                      15
                                                      16
                                                      17
                                                      18
                                                      19
                                                      20
                                                      21
                                                      22
                                                      23
                                                      24
                                                      25
                                                      26
                                                      27
                                                      28


                                                                                                    4
                                                                             PLAINTIFFS’ RESPONSE TO ORDER TO SHOW CAUSE
